department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list se ter rast legend taxpayer individual a ira b sep ira c ira account d sep-ira account e account f financial_institution g trust h individual amount amount amount state j - page of dear this letter is in response to a request for a letter_ruling dated date as modified and supplemented with additional information dated august september and date and date from your authorized representative in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code regarding the distributions of amount and amount collectively amount from your former spouse’s individual_retirement_account ira b and simplified_employee_pension plan sep-ira c respectively the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer age at the time of the distribution of amount from ira b and amount from sep-ira c collectively amount asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the actions of her financial advisor individual and financial_institution g and her depressed condition following the death of her spouse which adversely impacted her ability to manage her financial affairs at the time of the distributions amount remains in account f and has not been used for any purpose in june of individual a named taxpayer as individual a advised their financial advisor individual taxpayer is the surviving_spouse of individual a who maintained both ira b an individual_retirement_account under sec_408 of the code and sep-ira c a simplified_employee_pension plan under sec_408 of the code with financial_institution g on september the spousal beneficiary of his ira b and sep-ira c on march taxpayer and individual a adopted trust h a family_trust under the law of state j with financial_institution g that they had adopted trust h individual a also signed forms prepared by the financial advisor that established trust h as the new named beneficiary of ira b and sep-ira c individual a passed away on _ soon thereafter taxpayer informed individual she would november like to have her financial affairs simplified in march individual prepared forms which authorized the transfer of amount from ira b to account d and amount from sep-ira c to account e which were ira and sep-ira accounts respectively however individual also included a letter of authorization to transfer funds from the newly created accounts d and e to account f a non-ira account in the name of trust h september of effect of signing all of the forms was to effect a complete taxable_distribution of both of her spouse’s iras the documents were prefilled and contained no in an affidavit prepared in taxpayer asserts that she was not aware at the time that the page of individual never explained the effect of instructions other than sign and return signing the documents that transferred all of the ira funds to account f taxpayer told individual that she merely wanted to consolidate the two retirement plans taxpayer believed that if ira b and sep-ira c were in one account there would be a reduction in unnecessary paperwork and in administrative expenses individual had been a financial advisor for taxpayer and her spouse for many years taxpayer relied upon individual to handle this transaction taxpayer did not intend or need to take a distribution from ira b or sep-ira c the transfers were discovered in january and february of when taxpayer received two 1099-r forms showing taxable_distributions of amount sec_1 and following the death of individual a taxpayer was in depressed state and it is asserted lacked the capacity to appreciate the financial consequences of her actions she did not question the actions of individual the ruling_request is accompanied by a letter from her clinical psychologist evidencing her state of depression article one section b of trust h provides upon the death of one of us the survivor shall continue to act as the primary trustee of this living_trust with full power and authority to deal with any and all of the assets of this trust in any manner that said survivor sees fit except as hereinafter limited as to assets placed in a secondary trust within this living_trust to be known as the credit_shelter_trust and except as otherwise limited under article two of this living_trust article two section a of trust h provides upon the death of either of us the surviving settlor’s share of the net_proceeds of this trust shall remain in the living_trust with the surviving settlor as primary trustee and primary beneficiary our trustee s shall divide the decedent settlor’s share of net_proceeds of this living_trust into separate shares hereinafter referred to as the marital_deduction share and the non-marital share our trustee s may divide community_property in a non pro_rata manner and shall take into account any written_agreement between the settlor providing for a non pro_rata division of their community_property and the effect of such agreement on community_property passing outside the trust article two section b of trust h provides the non-marital share shall be comprised of an amount equal to the largest amount which can pass under this article the non-marital share shall be distributed to a credit_shelter_trust to be held and administered as follows the survivor of us shall be the trustee of the credit_shelter_trust and during the surviving settlor’s lifetime this trust shall be administered for the benefit of the surviving_spouse as hereinafter provided page of article two section c of trust h provides the marital_deduction share shall be comprised of the net_proceeds remaining after the above provisions are complied with and shall be more particularly described as the qualified terminable_interest trust hereinafter qtip to be administered as follows during the surviving spouse’s lifetime the trustee s shall pay to or for the benefit of the surviving_spouse the qtip income arising from the trust estate in convenient installments but not less frequently than annually article three section c of trust h provides during our joint lifetimes we may revoke the trust with regard to our community_property with respect to the separate_property of either of us either of us may revoke the trust as to his or her separate_property after the death of the first of us the surviving settlor may revoke the trust in whole or in part upon revocation the trustee s shall deliver the trust property to the surviving settlor based on the above facts and representations you request the following rulings with respect to taxpayer the distribution of amount sec_1 and from ira b and sep-ira c respectively are eligible rollover distributions under sec_408 of the code that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 a of the code with respect to the distribution of amount with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such page of individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 question and answer of the regulations provides that the surviving_spouse of an ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in order to make this election the spouse must be the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate with respect to your initial ruling_request individual a had named trust h as beneficiary of his ira b and sep-ira c taxpayer is individual a’s surviving_spouse and initially was a co-trustee of trust h taxpayer became the sole successor trustee of trust h upon the death of individual a under the terms of trust h taxpayer has the power and authority and absolute right to revoke trust h thus taxpayer could have revoked trust h and caused the assets of page of said trust h including the proceeds of ira b and sep-ira c to pass to taxpayer herself taxpayer then would have been able to roll over the distributions to one or more iras set up and maintained in her own name generally if the proceeds of a decedent’s ira are payable to either a_trust or an estate or both and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust has the sole authority to revoke or terminate the trust and upon revocation or termination has the sole authority and discretion under the trust language to pay the ira proceeds to herself surviving_spouse will be treated as having received the ira assets directly from the ira or iras and not from the trust as a result the surviving_spouse may then roll over the distributed ira amounts into an ira set up and maintained in her name in such a case the we note that under the facts stated above the provisions of trust h gave taxpayer the right to receive all of the principal of ira b and sep-ira c no third party had any power or authority to prevent taxpayer from receiving ira b and sep-ira c under this set of facts we believe it is appropriate to treat taxpayer as the payee or distributee of ira b and sep-ira c which subsequently were re-styled ira account d and sep-ira account e respectively for purposes of sec_408 and sec_408 of the code thus under the facts of this case taxpayer would have been able to withdraw these funds as eligible rollover distributions and roll them into one or more iras set up and maintained in her name therefore with respect to ruling_request we conclude that the distributions of amount sec_1 and were eligible rollover distributions within the meaning of sec_408 of the code with respect to your second ruling_request sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code page of revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to the actions of individual and financial_institution g and her failure to understand the consequences of the actions taken by individual due to her depressed state following the death of her spouse which precluded her from completing timely rollovers of the distributions described above we have concluded above that the above described distributions of amount sec_1 and constituted eligible rollover distributions under sec_408 therefore with respect to your second ruling_request pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b ira account d and amount from sep- ira c sep-ira account e taxpayer is granted a period of days as measured from the date_of_issuance of this letter_ruling to contribute amount or any part thereof into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount or any part thereof into one or more iras set up and maintained in the name of taxpayer will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that either are or were required to be distributed by sec_408 of the code with respect to calendar years beginning with calendar_year if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page of a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office this ruling please contact if you wish to inquire about at identification_number - sincerely yours carlin a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
